Fourth Court of Appeals
                               San Antonio, Texas
                                      April 22, 2020

                                   No. 04-19-00464-CR

                                 Troy David CAMPEAU,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 16-755-CR
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER

      Appellant’s motion for extension of time is GRANTED. Appellant’s brief is
due June 5, 2020.

                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court